Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Claims 8 and 9 have been rejoined.
The following is an examiner’s statement of reasons for allowance:
the prior art does not show a roping harness with a housing cavity housing a foam comfort pad wherein the first and second resistance straps each extend along a longitudinal direction of the belt so as to form a ring connected to the suspension point and wherein a dimension of the at least one opening along a longitudinal length of the belt is smaller than a dimension of the at least one foam comfort pad along the longitudinal axis of the belt, as set forth in claim 1, and a roping harness with a housing cavity housing a foam comfort pad wherein the first and second resistance straps each extend along a longitudinal direction of the at least one leg loop so as to form a ring connected to the suspension point wherein a dimension of the at least one opening along a longitudinal length of the at least one leg loop is smaller than a dimension of the at least one foam comfort pad along the longitudinal axis of the at least one leg loop.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
the drawing with corresponding reference in the specification of the first and second resistance straps each extend along a longitudinal direction of the belt/leg loop so as to form a ring connected to the suspension point.
       In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634